DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Steve Thomas Reg. NO. 64,421 on 8/5/2021.

The application has been amended as follows: 

Claims

1.	(Currently Amended)  Amobile device, comprising: 
a first display screen;
a camera ;
a processor; and
a computer readable storage medium storing computer program instructions which, when executed by the processor, cause the processor to:
, using the camera, capture video including at least: 
a reference light flash of a light emitter of a gaming console, and[[;]] 
second display screen coupled to the gaming console via a video interface, the reference second display screen; 
analyze the video to determine a time difference between the reference light flash and the display of the predetermined image; 
compare the determined time difference with a reference time difference to determine a display latency measurement;
identify a setting modification for the second display screen to reduce latency; and
output the setting modification on the first display screen of the mobile device. 

2.	(Currently Amended)  The mobile device of claim 1,  embodied as a smartphone. 

3.	(Currently Amended)  The mobile device of claim 2, wherein the setting modification suggests changing the second display screen to a game mode. 

4. 	(Currently Amended)  The mobile device of claim 2, wherein the first display screen of the mobile device is a touch screen. 

5. 	(Currently Amended)  The mobile device of claim 1, wherein the computer program instructions, when executed by the processor, cause the processor to:
output a grade associated with the display latency measurement on the first display screen. 

6. 	(Currently Amended)  The mobile device of claim 1, wherein the computer program instructions, when executed by the processor, cause the processor to:
output at least one recommendation to reduce the display latency measurement by coupling the gaming console to the second display screen directly without the use of an intermediary receiver or intermediary signal repeater. 

7. 	(Currently Amended)  The mobile device of claim 1, wherein the computer program instructions, when executed by the processor, cause the processor to:
determine a brand of the second display screen; and
second display screen.

8. 	(Currently Amended)  The mobile device of claim 1, wherein the computer program instructions, when executed by the processor, cause the processor to: 
determine a model of the second display screen; and
determine the setting modification to reduce the latency based at least on the model of the second display screen. 

9. 	(Currently Amended)  The mobile device of claim 1, wherein the computer program instructions, when executed by the processor, cause the processor to:
determine a brand or model of the gaming console; and
determine the setting modification to reduce the latency based at least on the brand or model of the gaming console. 

10. 	(Currently Amended)  A method, comprising: 
by a mobile device having a first display screen, capturing a video of a reference light flash of a light emitter of a gaming console; 
by the mobile device, capturing, in the same video, a predetermined image displayed in a reference frame on a second display screen coupled to the gaming console via a video interface, the reference frame transmitted from the gaming console for display by the second display screen; 
analyzing the video to determine a time difference between the reference light flash and the display of the predetermined image on the second display screen; 
comparing the determined time difference with a reference time difference to determine a display latency measurement;
identifying a setting modification for the second display screen to reduce latency; and
outputting the identified setting modification on the first display screen of the mobile device.

11. 	(Currently Amended)  The method of claim 10, wherein the identified setting modification controls motion estimation by the second display screen. 
. 

12.	 (Currently Amended)  The method of claim 11, wherein the identified setting modification controls color grading by the second display screen 

13. 	(Currently Amended)  The method of claim 10, wherein the identified setting modification includes suggested modifications to at least one of the following:
 	
 	
 	
a frame processing setting of the second display screen, 

an automatic picture mode setting of the second display screen, 
an automatic brightness/contrast setting of the second display screen. 

14.	(Currently Amended)  The method of claim 10, further comprising:
displaying, on the first display screen of the mobile device, a grade associated with the display latency measurement. 

15. 	(Currently Amended)  The method of claim 10, further comprising:
displaying, on the first display screen of the mobile device, 

16. 	(Original)  The method of claim 10, wherein the predetermined image displayed in the reference frame is near a pattern.

17.	(Currently Amended)  The method of claim 10, performed multiple times by capturing a plurality of reference light  flashes and a plurality of reference frames having the predetermined image. 



 	
. 

18. 	(Currently Amended)  The method of claim 10, wherein the reference light flash is captured prior to the reference frame having the predetermined image. 

.

19-20.	(Canceled) 

21. 	(Currently Amended)  A computer-readable storage device having program instructions recorded thereon that, when executed by at least one processing circuit, cause the at least one processing circuit to perform acts comprising: 
accessing a video of a reference light flash of a light emitter of a gaming console; 
identifying, in the video, a predetermined image displayed in a reference frame on a display screen coupled to the gaming console via a video interface, the reference frame transmitted from the gaming console for display by the display screen; 
analyzing the video to determine a time difference between the reference light flash and the display of the predetermined image; 
comparing the determined time difference with a reference time difference to determine a display latency measurement;
identifying a setting modification for the display screen to reduce subsequent display latency measurements by coupling the gaming console to the display screen directly without the use of an intermediary receiver or intermediary signal repeater; and
outputting the identified setting modification. 

22. 	(Canceled)

controls motion compensation by the second display screen 

24.	(Currently Amended)  The method of claim 10, wherein controls interpolation by the second display screen.


Allowable Subject Matter
Claims 1-18, 21, 23-24 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Examiner updated search resulted in prior art US 2016/0180811, Colenbrander and US 2018/0293942, GU et al. that taught the previous limitation of reducing latency. Examiner indicated claim 24 and 6 as allowable subject matter which applicant incorporated into the independent claims. An updated search did not result in pertinent art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on (571) 272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMER KHALID/Examiner, Art Unit 2422


/BRIAN P YENKE/Primary Examiner, Art Unit 2422